Exhibit CONFIDENTIAL THIS WARRANT AND ALL SHARES OF WARRANT STOCK ISSUABLE HEREUNDER, HAVE BEEN AND WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") AND MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR (ii) THE SALE OF SUCH SECURITIES IS MADE PURSUANT TO RULE WARRANT TO PURCHASE COMMON STOCK OF ENVISION SOLAR INTERNATIONAL, INC. Warrant No. La Jolla, California Date of Issuance: January 11_, 2008 THIS CERTIFIES THAT, for value received, Squire, Sanders & Dempsey L.L.P. or its permitted registered assigns (the "Holder"), is entitled, subject to the terms and conditions of this Warrant, at any time or from time to time after January, 2008 (the "Effective Date"), to purchase from Envision Solar International, Inc., a California corporation (the "Company"), the Number of Shares of Warrant Stock (as defined below) of the Company at an exercise price equal to $0.01 (the "Exercise Price") per share. Furthermore, both the Number of Shares of Warrant Stock purchasable upon exercise of this Warrant and the Exercise Price are subject to adjustment as provided herein. The Warrant Stock shall automatically expire unless previously exercised on January 1, 2015 (the "Termination Date").
